8 F.3d 819
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harold PITTMAN, Plaintiff-Appellant,v.Rebecca E. STALLINGS;  Glenn S. Dixon, Executor of theEstate of Glenn W. Dixon, Jr.;  Dixon LumberCompany, Incorporated, Defendants-Appellees.
No. 92-2564.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 29, 1993.Decided:  November 4, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Abingdon.
Rubin Thayer Rivers, Jr., for Appellant.
Rebecca E. Stallings, Appellee Pro Se; Stephen McQuiston Hodges, PENN, STUART, ESKRIDGE & JONES, for Appellees.
Before PHILLIPS, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
Harold Pittman appeals from the district court's order granting judgment to Defendants as a matter of law.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Pittman v. Stallings, No. CA-91-57-A (W.D. Va.  Nov. 10, 1992).  We deny Pittman's motion to submit formal brief and for oral argument, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED